          Case 2:19-cr-00171-ABJ Document 58 Filed 10/15/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF WYOMING

 UNITED STATES OF AMERICA,

                        Plaintiff,

        v.                                                  Criminal No. 19-CR-171-J

 DEVIN E. DUTSON,

                        Defendant.



                       GOVERNMENT’S RESPONSE TO
                DEFENDANT DUTSON’S REQUESTS FOR DISCOVERY


       Defendant Devin Dutson filed a number of requests for discovery prior to entry of this

court’s standard discovery order. Docs. 28-32. The United States of America, by and through

Assistant United States Attorney Eric Heimann, believes the requests have been resolved by the

discovery-and-scheduling order. Discovery Order, Doc. 52. To the extent, the Defendant’s

requests are deemed pending motions, the government opposes any request that requires disclosure

earlier than required by the discovery order or by law, or requests discovery in addition to that

otherwise required by law.

                                     RELEVANT BACKGROUND

       On September 26, 2019, the grand jury returned an indictment charging Defendant Dutson

and two codefendants with conspiracy, healthcare fraud, and spending fraud proceeds. Indictment,

Doc. 1. Defendant Dutson was arrested and made his initial appearance on September 30 and was

released on bond. Doc. 18.

       On October 2, 2019, defense counsel Mr. Ed Wall filed an entry of appearance for

Defendant Dutson. Doc. 26. That same day, Mr. Wall filed a request for notice of expert witnesses

(Doc. 28), a request for Giglio materials (Doc. 29), a request for Jencks Act materials (Doc. 30), a
           Case 2:19-cr-00171-ABJ Document 58 Filed 10/15/19 Page 2 of 6



request for notice of 404(b) evidence (Doc. 31), and a request for disclosure of evidence to be used

at trial (Doc. 32).

        On October 3, 2019, Defendant Dutson was arraigned and pled not guilty. Doc. 50. The

magistrate entered a discovery and scheduling order, which tracks this court’s standard order with

the exception that the government has 21 days (instead of 14) to provide defense counsel Rule 16

discovery. Discovery Order, Doc. 52. 1

                                            ARGUMENT

        Most of the Defendant’s requests have been addressed in the discovery order, and therefore

have been decided. The government does not object to that resolution and does not ask for any

changes in the discovery order at this time.

        To the extent any request asks for discovery in addition to that required by law or the

discovery order, and to the extent any request asks for disclosure earlier than required by the

discovery order, the government objects and the request should be denied.

        1. Request for Notice of Expert Witnesses and Reports (Doc. 28)

        The Defendant requests that the United States give him notice of expert witnesses (and

various expert materials) “immediately upon determining that it will rely upon such evidence” and

no less than 14 days prior to trial. Doc. 28. The discovery order requires the government to disclose

a written summary of expert testimony (including opinions, bases therefor, and qualifications) no

later than 42 days before trial. Discovery Order at ¶ 4(A). The discovery order therefore grants the

Defendant’s request in part.




1
 The court issued separate discovery orders for the codefendants, but all three orders are the
same in substance.
                                                2
          Case 2:19-cr-00171-ABJ Document 58 Filed 10/15/19 Page 3 of 6



       The government objects, however, to being required to provide notice of expert witnesses

(or any expert materials) “immediately upon determining that it will rely upon such evidence.”

The Rule 16 discovery (which is to be provided within 21 days) and specific expert notice 42 days

before trial is plenty of time for the Defendant to decide if he needs to retain an expert and how to

challenge any experts proffered by the government. Earlier notice is not required and unnecessary.

       2. Request for Disclosure of Giglio Materials (Doc. 29)

       The Defendant requests that the government be required to disclose and produce any and

all information concerning the credibility of any witness immediately upon determining that it will

rely upon such testimony and no less than 14 days before trial. Doc. 29. The discovery order

requires the government to disclose Giglio impeachment material 21 days before trial or as soon

as possible if discovered later. Discovery Order at ¶ 6. The discovery order provides the Defendant

adequate notice of impeachment material known to the government, and accounts for impeachment

material learned immediately before (or during) trial. Any earlier disclosure requirement should

be denied.

       3. Request for Jencks Act Materials (Doc. 30)

       The Defendant requests disclosure of witness statements (as defined by the Jencks Act, 18

U.S.C. § 3500, and Fed. R. Crim. P. 26.2) prior to trial. Doc. 30. The Jencks Act states that “no

statement or report in the possession of the United States which was made by a Government

witness or prospective Government witness (other than the defendant) shall be the subject of

subpoena, discovery, or inspection until said witness has testified on direct examination in the trial

of the case.” 18 U.S.C. 3500(a); see Fed. R. Crim. P. 26.2. There are no exceptions to this

prohibition on mandatory pre-testimony disclosure of witness statements.


                                                  3
             Case 2:19-cr-00171-ABJ Document 58 Filed 10/15/19 Page 4 of 6



        In this district, for years, voluntary pretrial disclosure agreements and policies have

allowed for witness statements to be disclosed such that jury trials have not been interrupted and

defendants have been able to prepare their defenses. The government sees no reason why this case

will be different. In particular, the discovery order provides for voluntary early disclosure of Jencks

Act materials 5 days before trial if the Defendant provides certain recorded witness statements (if

any) 7 days before trial. Discovery Order at ¶ 7. Therefore, the government objects to the

Defendant’s request for mandatory pre-trial disclosure because it is unnecessary and there is no

legal basis for it.

        4.    Request for 404(b) Evidence or Testimony (Doc. 31)

        The Defendant requests that the government be required to provide notice of its intent to

rely upon any F.R.E. 404(b) evidence “immediately upon determining that it will rely upon such

evidence” and no less than 14 days before trial. Doc. 31. The discovery order requires any party

intending to introduce evidence under F.R.E. 404(b) to provide notice 14 days before trial. The

government objects to any earlier notice requirement because 14 days is sufficient for trial

preparation.

        5. Request for Disclosure of Evidence to be Used at Trial (Doc. 32)

        Finally, the Defendant demands notice of evidence the government intends to use at trial

so that he can move to suppress evidence. Rule 12 of the Federal Rules of Criminal Procedure

provides a “defendant may, in order to have an opportunity to move to suppress evidence under

Rule 12(b)(3)(C), request notice of the government’s intent to use (in its evidence-in-chief at trial)

any evidence that the defendant may be entitled to discover under Rule 16.” Fed. R. Crim. P.

12(b)(4)(B). Here, the government will choose its case-in-chief evidence from the Rule 16 (and


                                                  4
           Case 2:19-cr-00171-ABJ Document 58 Filed 10/15/19 Page 5 of 6



other evidence) disclosed to the Defendant. This should be sufficient for the Defendant to decide

whether he has a colorable motion to suppress any of that evidence.

        The government objects to being required to provide any more precise statement of the

evidence it intends to use at trial; in particular, the government objects to any request for early

identification of trial exhibits, witnesses, or other evidence. Nothing in Rule 12 mandates

disclosures beyond those required by Rule 16, and nothing requires the government to preview its

case (or lock itself into, or out of, a particular set of exhibits or witnesses).

        WHEREFORE, for the reasons stated above, the Defendant’s discovery requests have been

resolved by the discovery-and-scheduling order. Discovery Order, Doc. 52. To the extent the

Defendant requests disclosure of evidence earlier than required by the discovery order or by law,

or requests disclosures in addition to that otherwise required by law; the government opposes the

request and it should be denied.

        DATED this 15th day of October, 2019.

                                                  MARK A. KLAASSEN
                                                  United States Attorney


                                          By:            /s/ Eric J. Heimann
                                                  ERIC J. HEIMANN
                                                  Assistant United States Attorney




                                                    5
         Case 2:19-cr-00171-ABJ Document 58 Filed 10/15/19 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of October, 2019, the foregoing was electronically

filed and consequently served on defense counsel.


                                                      /s/ Louisa G. Cruz
                                              For the United States Attorney's Office




                                               6
